Exhibit 4.1 EXECUTION VERSION THIRD AMENDMENT THIRD AMENDMENT, dated as of February 17, 2017 (this “Amendment”), to the Credit Agreement referred to below, among US FOODS, INC., as the Borrower, the other Loan Parties party hereto, CITICORP NORTH AMERICA, INC. (“Citi”), as administrative agent (in such capacity, the “Administrative Agent”) and collateral agent (in such capacity, the “Collateral Agent”), and the Lenders and other financial institutions party hereto. Capitalized terms are used herein as defined in Section 1 hereof.
